Citation Nr: 0945512	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  05-04 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as a result of herbicide exposure.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for coronary artery 
disease with myocardial infarction and multiple 
angioplasties.

4.  Entitlement to service connection for skin cancer.

5.  Entitlement to service connection for a psychiatric 
disorder, to include dysthymia and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 Regional Office (RO) 
in Cleveland, Ohio rating decision.

The Veteran was originally scheduled for a hearing before the 
Board in June 2006, but the Veteran cancelled the hearing in 
a June 2006 statement and requested the claim be adjudicated 
by the Board without the benefit of a hearing.

With regards to the Veteran's claims for service connection, 
the Board notes that the RO characterized these issues in the 
September 2004 rating decision as applications to reopen 
previously denied claims for service connection, due to the 
fact that these claims were previously denied in a final 
January 2003 rating decision.  The Board notes, however, that 
at the time of the January 2003 rating decision none of the 
Veteran's service treatment records were available.  Since 
the January 2003 rating decision, service treatment records 
have been associated with the claims file.  The RO 
readjudicated the claims in the September 2004 rating 
decision.  Thereafter, the Veteran submitted a timely Notice 
of Disagreement (NOD) and substantive appeal.  Pursuant to 
38 C.F.R. § 3.156(c) (2009), the Board finds that, due to the 
newly submitted service treatment records, these issues must 
be reconsidered on a de novo basis, as opposed to determining 
whether new and material evidence has been received to reopen 
previously denied claims.  38 C.F.R. § 3.156(c) (2009).  The 
issues have been recharacterized on the title page 
accordingly.

The issues of entitlement to service connection for 
hypertension and a psychiatric disorder, to include dysthymia 
and depression, are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
the Veteran has a current diagnosis of diabetes mellitus, 
type II, that is etiologically related to a disease, injury, 
or event in service, to include exposure to herbicides.

2.  The preponderance of the evidence is against finding that 
the Veteran has a current diagnosis of coronary artery 
disease that is etiologically related to a disease, injury, 
or event in service, to include exposure to herbicides.

3.  The preponderance of the evidence is against finding that 
the Veteran has a current diagnosis of skin cancer that is 
etiologically related to a disease, injury, or event in 
service, to include exposure to herbicides.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).

2.  Coronary artery disease was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
or aggravated by service.  See 38 U.S.C.A. § 1110, 1112, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

3.  Skin cancer was not incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110, 1112, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for entitlement to 
service connection for diabetes mellitus, type II, coronary 
artery disease, and skin cancer, the Veteran's Administration 
(VA) has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

A VCAA letter dated in May 2004 satisfied many of the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  The Veteran was advised 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claims.  This letter informed him 
that additional information or evidence was needed to support 
his claims, and asked him to send the information or evidence 
to VA.  See Pelegrini II, at 120-121.

Since the Board has concluded that the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.    

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claims, as defined by 
law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Board 
concludes an examination is not needed.  VA has a duty to 
provide a VA examination when the record lacks evidence to 
decide the Veteran's claim and there is evidence of: (1) a 
current disability; (2) an in-service event, injury, or 
disease; and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As will be discussed in greater detail below, the 
Board believes that there is no credible evidence suggesting 
an association between any alleged current disability and any 
event, injury, or disease in service.  Specifically, there is 
no evidence of a competent in-service diagnosis of diabetes 
mellitus, type II, coronary artery disease, or skin cancer; 
no credible evidence of continuity of symptomatology from 
service; no credible evidence of exposure to herbicides in 
service; and no competent and credible evidence otherwise 
linking any current claimed disability and the Veteran's 
military service.  Thus, VA is not required to provide the 
Veteran with a VA examination in conjunction with these 
claims.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection for Diabetes Mellitus, Type II, Coronary 
Artery Disease, 
and Skin Cancer

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009). 

Certain diseases, to include diabetes mellitus, type II, and 
coronary artery disease, may be presumed to have been 
incurred in service when manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. § 
1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2009).  As there is no evidence or claim that the Veteran 
was diagnosed with diabetes mellitus, type II, or coronary 
artery disease within one year of service the above provision 
is not applicable. 
 
Alternatively, a "veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.307(a)(6)(iii) (2009).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, certain diseases shall be service connected if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2009).  Such diseases include, among others, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes).  38 C.F.R. § 3.309(e) (2009). 
 
The Board notes that "service in Vietnam" includes service 
in the waters offshore or service in other locations if the 
conditions of service involved duty or visitation to the 
country of Vietnam itself.  38 C.F.R. § 3.313 (2009).  
However, the VA General Counsel has determined that the 
regulatory definition, which permits certain personnel not 
actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic, 
requires that an individual actually have been present within 
the land boundaries of the Republic.  See VAOPGCPREC 27-97.  
A showing of actual duty or visitation in the Republic of 
Vietnam is required to establish qualifying service in 
Vietnam.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

The Veteran appears to believe that one or all of his current 
disabilities are related to herbicide exposure while docked 
in an unknown port in Vietnam.  The Board acknowledges the 
Veteran's sincere belief that his current disabilities were 
caused by his military service.  In this case, however, the 
evidence fails to establish that the Veteran served in or 
visited the Republic of Vietnam.  Indeed, the Veteran 
concedes he never visited or otherwise set foot in the 
Republic of Vietnam and that his only association with the 
Republic of Vietnam was a billet on a ship that docked 
briefly in an unknown port in Vietnam to offload other 
service members.  The Veteran concedes the entirety of his 
overseas service was in Thailand.  Thus, exposure to 
herbicide is not presumed and service connection is not 
warranted on this presumptive basis.

The Board notes, notwithstanding the foregoing presumptive 
provisions, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a claimant is 
not precluded from establishing service connection for a 
disease averred to be related to herbicide exposure, as long 
as there is proof of such direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on 
other grounds (Fed. Cir. Dec. 15, 2000).  

However, with respect to the Veteran's claims for service 
connection for diabetes mellitus, coronary artery disease, 
and skin cancer, the Veteran's service treatment records are 
wholly silent for complaints, treatment, or diagnoses of 
diabetes mellitus, heart problems, or skin problems.  In the 
Veteran's Report of Medical History in August 1965, completed 
shortly before separation, he indicated he had no history of 
chest pain, heart problems, high or low blood pressure, or 
other history with respect to the above claims.  A 
contemporaneous medical examination indicated normal skin, 
heart, and vascular systems and testing was negative for 
elevated blood sugar and showed a normal chest x-ray.

VA and private medical evidence of record indicate current 
diagnoses of diabetes mellitus, type II, coronary artery 
disease, and possibly skin cancer.  The records indicate the 
Veteran was diagnosed with diabetes mellitus, type II, in 
approximately 1990, or approximately 25 years after service.  
The Veteran was treated for coronary artery disease following 
a myocardial infarction and percutaneous transluminal 
coronary angioplasty in April 1994.  The Veteran had facial 
skin cancer removed in January 2001.  

Thus, the Veteran had no in-service evidence of diabetes 
mellitus, type II, coronary artery disease, or skin cancer.  
Nor does the claims file otherwise include lay evidence of a 
continuity of symptomatology since service, or include any 
evidence that a competent medical professional has linked any 
of the Veteran's current disabilities to any incident of 
service.  

The Board acknowledges the Veteran's assertions that his 
diabetes mellitus, type II, coronary artery disease, and skin 
cancer are the result of his military service.  Certainly, 
the Veteran is competent to report sensory or observed 
symptoms, and his testimony in that regard is entitled to 
some probative weight.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  In this instance, therefore, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, especially as to complex medical diagnoses such 
as a link between his diabetes mellitus, type II, coronary 
artery disease, and skin cancer and his military service, to 
include claimed exposure to herbicides.  Thus, his statements 
regarding any such links are not competent.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).   
 
In summary, the Veteran's service treatment records show no 
diabetes mellitus, type II, coronary artery disease, or skin 
cancer in service.  The Veteran did not receive treatment for 
any of these disabilities for more than two decades after 
service.  No medical professional has ever attributed one of 
the current disabilities to the Veteran's military service, 
nor is the Veteran competent to make such a link.  Based on 
the foregoing, service connection on a direct basis is not 
warranted.  See Gutierrez, supra; Hickson, supra.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt rule does not apply, and the claims 
for service connection for diabetes mellitus, type II, 
coronary artery disease, and skin cancer must be denied. See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); see generally 
Gilbert, supra. 

In closing, the Board notes that, on November 20, 2009, the 
Secretary of VA directed the Board to stay action on all 
claims for service connection that cannot be granted under 
current law but that potentially may be granted based on the 
planned new presumptions of service connection for ischemic 
heart disease, Parkinson's disease, and B cell leukemias 
based upon exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era.  As discussed above, the 
Veteran was not present on foot in Vietnam during the Vietnam 
Era.  Consequently, the regulations pertaining to presumptive 
service connection based on herbicide exposure are not for 
application regardless of whether or not any of the claimed 
disabilities in this case are included among the diseases set 
forth in 38 C.F.R. § 3.309.  Therefore, this case need not be 
stayed pursuant to the Secretary's direction.


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, to include as a result of herbicide exposure, is denied.

Entitlement to service connection for coronary artery disease 
with myocardial infarction and multiple angioplasties is 
denied.

Entitlement to service connection for skin cancer is denied.


REMAND

A review of the claims file reveals that a remand is 
necessary before a decision on the merits can be reached for 
the issues of entitlement to service connection for 
hypertension and service connection for a psychiatric 
disorder, to include dysthymia and depression. 
 
VA's duty to assist also includes a duty to provide the 
Veteran with a proper medical examination or opinion when 
warranted.  In this respect, the Board notes that in the case 
of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations that would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.
 
In this case, the Board acknowledges there is not a clear 
diagnosis of hypertension or a psychiatric disorder in 
service.  With respect to the Veteran's claim for 
hypertension, however, the Board observes that the Veteran's 
physical examination at service induction in July 1963 noted 
a blood pressure of 128 / 86.  At examination in August 1965, 
shortly before separation, the Veteran's blood pressure was 
noted as 140 / 98.  For compensation purposes, the VA has 
defined hypertension as a diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension, the blood pressure readings must 
be taken two or more times on at least three different days.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2009).   

With respect to the Veteran's claim for a psychiatric 
disorder, the Board notes the Veteran complained of nervous 
trouble in his August 1965 Report of Medical History.  
Significantly, the Veteran's July 1963 Report of Medical 
History on induction specifically denied any history of 
nervous trouble.  The Board observes contemporaneous medical 
examinations at each time noted a normal psychiatric 
condition.  In addition, a May 2004 VA treatment record noted 
a 20 year history of depression and that prior to 1990 the 
Veteran had been self-medicating with alcohol to treat his 
depression.

Thus, the Veteran had an observed in-service blood pressure 
reading suggesting possible hypertension.  Given the noted 
blood pressure reading in-service and the Veteran's current 
diagnosis of hypertension, the Board finds the Veteran should 
be afforded an examination that includes an opinion 
addressing the question of whether he currently has a 
hypertensive disorder that began during service or as a 
result of some incident of service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Also, the Veteran's statements clearly suggest he had 
symptomatology consistent with a nervous disorder or other 
psychiatric disorder that began in service sometime between 
induction and his separation examination.  Given the reported 
nervous problems in-service, current psychiatric diagnosis, 
and uncertain onset of the Veteran's depression the Board 
finds the Veteran should be afforded an examination that 
includes an opinion addressing the question of whether he 
currently has a psychiatric disorder that began during 
service or as a result of some incident of service.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied. 
 
2.  Schedule the Veteran for appropriate 
VA medical examinations for the purposes 
of determining the approximate onset date 
and/or etiology of the Veteran's 
hypertension and psychiatric disorder, to 
include dysthymia and depression.  The 
claims file should be provided to the 
appropriate examiners for review and the 
examiners should note that it has been 
reviewed.  Following a review of the 
relevant evidence in the claims file, the 
clinical evaluation, and any tests that 
are deemed necessary, the examiners are 
asked to provide an opinion on the 
following: 
 
Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's hypertension or any psychiatric 
disorder, to include dysthymia and 
depression, began during service or is 
otherwise linked to any incident of 
service? 
 
It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided. 
 
3.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the Veteran's claims for 
entitlement to service connection for 
hypertension and a psychiatric disorder, 
to include dysthymia and depression, on a 
de novo basis.  If the benefit sought on 
appeal is denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


